Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-2, 5-6, 9, 13-14, 17-18, 21-23, 25-29 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (US 2012/0014349) in view of Pan (US 2011/0058505).


claim 1, Chung discloses a sounding reference signal (SRS) transmission method (Chung, paragraph [0048], SRS is transmitted), comprising: 

receiving, by a terminal, configuration information of an SRS that is from a base station (Chung, paragraphs [0075]-[0076], SRS configuration index for periodicity and subframe offset are transmitted to the UE through RRC signaling); and

sending, by the terminal, the SRS (Chung, paragraph [0048], SRS is transmitted) according to the received configuration information of the SRS (Chung, paragraphs [0075]-[0076], SRS configuration index for periodicity and subframe offset are transmitted to the UE through RRC signaling), wherein

the configuration information comprises timeslot-level configuration information of a radio frame (Chung, Fig. 4, timeslots in a subframe in a radio frame), the timeslot-level configuration information comprising information about one or more timeslots to be used for the SRS, (Chung, Fig. 4, timeslots in a subframe in a radio frame; Figs. 5, 7, 8, 9, 14, 15, 2 time slots 501 in a subframe 500; paragraph [0061], ns denotes a slot number; paragraphs [0075]-[0076], SRS configuration index for periodicity and subframe offset are transmitted to the UE through RRC signaling), the configuration comprises a total number N of consecutive symbols for the SRS in each of the one or more timeslots and information about a starting symbol for the SRS in each of the one or more timeslots, wherein the one or more timeslots are inside the radio frame and N is an integer larger than 0 (Chung, Fig. 4, timeslots in a subframe in a radio frame; Fig. 15, last 

Chung does not explicitly disclose information about a total number N of consecutive symbols for the SRS in each of the one or more timeslots.

Pan discloses wherein the configuration information comprises timeslot-level configuration information of a radio frame (Pan, paragraph [0078], UpPTS timeslot), the timeslot-level configuration information comprising information about one or more timeslots to be used for the SRS (Pan, paragraph [0078], UpPTS timeslot), information about a total number N of consecutive symbols for the SRS in each of the one or more timeslots and information about a starting symbol for the SRS in each of the one or more timeslots , wherein the one or more timeslots are in the radio frame and N is an integer larger than 0 (Pan, paragraph [0074]-[0077], transmitting SRS at first symbol or at second symbol [starting at first or second symbol, 1 consecutive symbol] or at first two symbols [starting at first symbol, 2 consecutive symbols] in the UpPTS timeslot; paragraph [0078], 2 bits used to indicate the manner of transmitting the SRS in the symbols in the UpPTS timeslot).
It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to use the Configuration information representing the SRS symbol position in a UpPTS timeslot, of Pan, to indicate the SRS symbol position in a timeslot of a subframe 


Regarding claim 2, Chung in view of Pan discloses the method according to claim 1, wherein the configuration information comprises: 

information used to indicate a value of a period                         
                            
                                
                                    T
                                
                                
                                    S
                                    R
                                    S
                                
                                
                                    c
                                    e
                                    l
                                    l
                                
                            
                        
                     of the SRS in time domain and information used to indicate a value of an offset                         
                            
                                
                                    T
                                
                                
                                    o
                                    f
                                    f
                                    s
                                    e
                                    t
                                
                                
                                    c
                                    e
                                    l
                                    l
                                
                            
                        
                     in time domain for the SRS (Chung, paragraphs [0075]-[0076], SRS configuration index for periodicity and subframe offset are transmitted to the UE through RRC signaling); and 

the determining, by the terminal, a configuration of the SRS 15according to the received configuration information (Chung, paragraphs [0075]-[0076], SRS configuration index for periodicity and subframe offset are transmitted to the UE through RRC signaling) comprises: 

determining, by the terminal, the period                         
                            
                                
                                    T
                                
                                
                                    S
                                    R
                                    S
                                
                                
                                    c
                                    e
                                    l
                                    l
                                
                            
                        
                     of the SRS in time domain according to the received information used to indicate the value of the period                         
                            
                                
                                    T
                                
                                
                                    S
                                    R
                                    S
                                
                                
                                    c
                                    e
                                    l
                                    l
                                
                            
                        
                     of the SRS (Chung, paragraphs [0075]-[0076], SRS configuration index for periodicity and subframe offset are transmitted to the UE through RRC signaling);

                        
                            
                                
                                    T
                                
                                
                                    o
                                    f
                                    f
                                    s
                                    e
                                    t
                                
                                
                                    c
                                    e
                                    l
                                    l
                                
                            
                        
                     according to the information used to indicate the value of the offset                         
                            
                                
                                    T
                                
                                
                                    o
                                    f
                                    f
                                    s
                                    e
                                    t
                                
                                
                                    c
                                    e
                                    l
                                    l
                                
                            
                        
                     (Chung, paragraphs [0075]-[0076], SRS configuration index for periodicity and subframe offset are transmitted to the UE through RRC signaling); and

determining, by the terminal according to a frame number of a radio frame,                         
                            
                                
                                    T
                                
                                
                                    S
                                    R
                                    S
                                
                                
                                    c
                                    e
                                    l
                                    l
                                
                            
                        
                    , and                         
                            
                                
                                    T
                                
                                
                                    o
                                    f
                                    f
                                    s
                                    e
                                    t
                                
                                
                                    c
                                    e
                                    l
                                    l
                                
                            
                        
                    , a 20location of the timeslot for the SRS in the radio frame (Chung, paragraph [0061]-[0062], period, offset and nf [frame number] used for setting SRS transmission; paragraphs [0075]-[0076], SRS configuration index for periodicity and subframe offset are transmitted to the UE through RRC signaling). 


Regarding claim 5, Chung in view of Pan discloses the method according to claim 1, wherein a frequency domain resource occupation manner 15of the SRS sent by the terminal on a symbol in the timeslot for the SRS is one of the following manners: 

the SRS sent by the terminal on symbols in the timeslot for the SRS occupy same frequency domain resources (Chung, Figs. 14, 15; paragraph [0136], SRS in last symbol of each slot of a subframe, paragraph [0137], SRS in last and next to last transmission symbol); 

the SRS sent by the terminal in timeslots for the SRS occupy different frequency domain resources; or  



the configuration information further comprises: indication information used to indicate the frequency domain resource occupation manner of the SRS sent by the terminal on a symbol in the timeslot for the SRS (Chung, paragraphs [0075]-[0076], SRS configuration index for periodicity and subframe offset are transmitted to the UE through RRC signaling; paragraph [0136]-[0137], specifying transmission symbols in an uplink subframe); or 

25a frequency domain resource occupation manner of the SRS sent by the terminal on symbols in the timeslot for the SRS is predefined (Chung, paragraph [0161], preset SRS configuration information).  


Regarding claim 6, Chung in view of Pan discloses the method according to claim 5, wherein 

if the frequency domain resource occupation manner of the SRS sent by the terminal on a symbol in the timeslot for the SRS is that the SRS sent by the terminal on symbols in the timeslot for the SRS occupies 30same frequency domain resources (Chung, Figs. 14, 15; paragraph [0136], SRS in last symbol of each slot of a subframe, paragraph [0137], SRS in last and next to last transmission symbol), 



cell public bandwidth information CSRS, used to indicate a bandwidth occupied by an SRS that is sent by the terminal in the current cell (Chung, Figs. 14, 15; paragraph [0056], CSRS);  

86terminal dedicated bandwidth information BSRS of the terminal (Chung, Figs. 14, 15; paragraph [0056], BSRS), used to indicate: in a bandwidth indicated by the cell public bandwidth information CSRS, a bandwidth occupied by an SRS sent by the terminal (Chung, Figs. 14, 15; paragraph [0056], CSRS); or 

frequency domain start location information nRRC of the terminal, used to indicate a 5frequency domain start location of a bandwidth occupied by an SRS sent by the terminal (Chung, Figs. 14, 15; paragraph [0058], nRRC).  


Regarding claim 9, Chung in view of Pan discloses the method according to claim 5, wherein 

5the terminal sends the SRS by using a single antenna (Chung, paragraph [0063], single antenna transmission); 

the configuration information further comprises: 

comb (Chung, paragraph [0069]-[0072], n for transmission comb is a UE specific RRC parameter; paragraph [0094], interval between each subcarrier); and 

the method further comprises: 

for each PRB on each symbol occupied by an SRS sent by the terminal, determining, by the terminal, occupied nonconsecutive subcarriers in the PRB on the symbol, wherein the occupied 10subcarriers have an interval of ncomb subcarriers from each other (Chung, Figs. 10-13; paragraph [0094], interval between each subcarrier); or 

the terminal sends a plurality of SRSs by using multiple antennas (Chung, Figs. 10-13; paragraph [0094], interval between each subcarrier); 

the configuration information further comprises: 

information used to indicate a value of ncomb (Chung, paragraph [0069]-[0072], n for transmission comb is a UE specific RRC parameter; paragraph [0094], interval between each subcarrier); and 

the method further comprises: 

comb subcarriers from each other (Chung, Figs. 10-13; paragraph [0094], interval between each subcarrier).  


Claims 13-14 and 17-18 are rejected under substantially the same rationale as claims 1-2 and 5-6, respectively.  Chung additionally discloses a terminal, comprising: a transceiver; a memory configured to store an instruction; and a processor configured to execute the instruction stored in the memory, to control the 20transceiver to send and receive a signal; and when the processor executes the instruction stored in the memory (Chung, paragraph [0010]).

Regarding claim 21, Chung in view of Pan discloses the method according to claim 1, wherein the SRS is sent in N consecutive symbols in the slot for the SRS from the starting symbol for the SRS (Pan, paragraph [0076]-[0077], transmitting SRS at first symbol or at second symbol or simultaneously at two symbols in the UpPTS timeslot; paragraph [0078], 2 bits used to indicate the manner of transmitting the SRS in the symbols in the UpPTS timeslot).
It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to use the Configuration representing the SRS symbol position in a UpPTS timeslot, of Pan, to indicate the SRS symbol position in a timeslot of a subframe information, in the invention of Chung.  The motivation to combine the references would have been to avoid 


Regarding claim 22, Chung in view of Pan discloses the method according to claim 1, wherein the starting symbol start symbol
lstart ϵ {0,1,2,3,…,                        
                             
                            
                                
                                    l
                                
                                
                                    m
                                    a
                                    x
                                
                                
                                    s
                                    l
                                    o
                                    t
                                
                            
                        
                     -1}, wherein                         
                            
                                
                                    l
                                
                                
                                    m
                                    a
                                    x
                                
                                
                                    s
                                    l
                                    o
                                    t
                                
                            
                        
                      is a number of symbols in one timeslot (Pan, paragraph [0076]-[0077], transmitting SRS at first symbol or at second symbol or simultaneously at two symbols in the UpPTS timeslot; paragraph [0078], 2 bits used to indicate the manner of transmitting the SRS in the symbols in the UpPTS timeslot).
It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to use the Configuration representing the SRS symbol position in a UpPTS timeslot, of Pan, to indicate the SRS symbol position in a timeslot of a subframe information, in the invention of Chung.  The motivation to combine the references would have been to avoid conflicts between SRS and other control information in the uplink (see paragraph [0027] of Pan).


Regarding claim 23, Chung in view of Pan discloses the method according to claim 2, wherein the information used to indicate a value of a period                         
                            
                                
                                    T
                                
                                
                                    S
                                    R
                                    S
                                
                                
                                    c
                                    e
                                    l
                                    l
                                
                            
                        
                      of the SRS in time-domain and the information used to indicate a value of an offset                         
                            
                                
                                    T
                                
                                
                                    o
                                    f
                                    f
                                    s
                                    e
                                    t
                                
                                
                                    c
                                    e
                                    l
                                    l
                                
                            
                        
                      in time-domain for the SRS are carried in different fields (Chung, Table 5,                         
                            
                                
                                    T
                                
                                
                                    S
                                    R
                                    S
                                
                                
                                    c
                                    e
                                    l
                                    l
                                
                            
                        
                     ,                         
                            
                                
                                    T
                                
                                
                                    o
                                    f
                                    f
                                    s
                                    e
                                    t
                                
                                
                                    c
                                    e
                                    l
                                    l
                                
                            
                        
                    ; paragraph [0061]-[0062], period, offset and nf .  

Regarding claim 25, Chung in view of Pan discloses the method according to claim 9, wherein the value of ncomb is 1 or 3 (Chung, paragraph [0094], comb ratio is set to 2).  

Regarding claim 26, Chung in view of Pan discloses the method according to claim 1, wherein the configuration information further comprises information indicating a starting subcarrier for the SRS in a PRB, the starting subcarrier 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 (Chung, paragraph [0070]).

Claims 27-29 and 31 are rejected under substantially the same rationale as claims 21-23 and 25, respectively.


Claim(s) 24 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (US 2012/0014349) in view of Pan (US 2011/0058505), and further in view of Seo et al. (US 2012/0287900). 

Regarding claim 24, Chung in view of Pan discloses the method according to claim 2

Seo discloses wherein the location of the timeslot for the SRS in the radio frame satisfies the following formula: 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

wherein ns,f is a number of timeslots in one radio frame, nf is a frame number of a radio frame,                         
                            
                                
                                    T
                                
                                
                                    S
                                    R
                                    S
                                
                                
                                    c
                                    e
                                    l
                                    l
                                
                            
                        
                      is a value of a period in time-domain for the SRS,                         
                            
                                
                                    T
                                
                                
                                    o
                                    f
                                    f
                                    s
                                    e
                                    t
                                
                                
                                    c
                                    e
                                    l
                                    l
                                
                            
                        
                      is a value of an offset in time-domain for the SRS, and                         
                            
                                
                                    k
                                
                                
                                    S
                                    R
                                    S
                                
                                
                                    c
                                    e
                                    l
                                    l
                                
                            
                        
                     is a location of the slot for the SRS in the radio frame (Seo, paragraph [0049]). 
It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to calculate the SRS slot location in Chung using the formula of Seo.  The motivation to combine the references would have been to calculate the location of the slot for the SRS.

Claims 30 is rejected under substantially the same rationale as claims 24.


Response to Arguments
Applicant's arguments filed May 3, 2020 have been fully considered but they are not persuasive.
Applicant asserts that Pan’s 2 –bit binary numbers allegedly do not comprise information a total number N of consecutive symbols because paragraphs [0074]-[0078] of Pan allegedly do not disclose that the 2 SRS symbols of the UpPTS are consecutive.  This is incorrect. Paragraphs [0074]-[0075] of Pan disclose that the SRS is transmitted in the UpPTS at the first symbol and the second symbol.  The first symbol and the second symbol are consecutive.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN LOUIS LINDENBAUM whose telephone number is (571)270-3858.  The examiner can normally be reached on Monday through Friday 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/ALAN L LINDENBAUM/Examiner, Art Unit 2466                                                                                                                                                                                                        /CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466